     8:19-cr-00181-DCC          Date Filed 07/28/20       Entry Number 681        Page 1 of 2




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENWOOD DIVISION


 UNITED STATES OF AMERICA                         )                CR. NO.: 8:19-cr-0181
                                                  )
              vs.                                 )
                                                  )
                                                  )                   MOTION FOR
 JAMAL DEMARCUS LATIMER                           )               EXTENSION OF TIME TO
                                                  )                    RESPOND
                                                  )


       NOW COMES the United States, by and through its undersigned attorney, and respectfully

moves for an extension of time to respond to Defendant’s Sentencing Memorandum and Motion

for Variance (ECF No. 678).

       On July 6, 2020, the Court scheduled Defendant’s sentencing for August 17, 2020 at 2:30

PM and requested that all sentencing-related motions or memorandums be filed by July 20, 2020.

ECF No. 646. The Court further noted that responses to those sentencing-related motions or

memorandums were to be due by August 10, 2020. Id.

       On July 20, 2020, Defendant filed his Sentencing Memorandum and Motion for Variance.

ECF No. 678. On July 22, 2020, the Court directed the Government to respond to Defendant’s

motion within ten days of the date of that Order, or on or before August 1, 2020.

       The Government respectfully moves that the Court extend the time for the Government to

respond to Defendant’s motion to on or before August 10, 2020 as originally set at ECF No. 646.

The Government contacted Defendant’s counsel on July 25, 2020 via e-mail regarding this request,

and as of the time of this filing, has not received a response.

       The purpose of the Government’s request is to allow the Government to prepare a more

                                                  1
     8:19-cr-00181-DCC        Date Filed 07/28/20      Entry Number 681    Page 2 of 2




comprehensive response to the issues raised in Defendant’s motion. The extension of time to

respond would not prejudice Defendant as he will have ample time to reply to the Government’s

response if he so chooses before his sentencing.

        Respectfully submitted,

                                               PETER M. MCCOY, JR.
                                               UNITED STATES ATTORENY


                                         By: s/Sloan P. Ellis
                                             Sloan P. Ellis (#10436)
                                             Assistant United States Attorney
                                             55 Beattie Place, Suite 700
                                             Greenville, South Carolina 29601
                                             (864) 282-2100

 July 28, 2020
 Greenville, South Carolina




                                                   2
